BOYD, Justice.
On August 26, 1988, we rendered our judgment, accompanied by our exhaustive opinion, found at 758 S.W.2d 645, affirming the trial court judgment in this case, and later, on October 13, 1988, overruled Liquid Energy’s motion for rehearing. Because the Supreme Court granted Liquid Energy an extension of time within which to file an application for writ of error that has not expired, we still retain jurisdiction of the appeal.
Now, all parties have filed a joint motion, advising of the settlement of all matters in dispute in this appeal. In that motion, they
jointly move the Court to vacate its judgment of August 26, 1988, which affirmed the trial court’s judgment. Pursuant to Rules 80, 81 and 82, Texas Rules of Appellate Procedure, this Court is authorized to render a judgment that the trial court could render, including taxing costs. Appellant and Appellees move the Court to render judgment reversing the trial court’s judgment and granting a take nothing judgment in favor of Appellant, Liquid Energy Corporation, and providing that each party shall bear its own costs.
Moreover, all parties
also move the Court to order the release of the principal and all sureties on any supersedeas bonds filed in this action.
Additionally, the parties “move the Court to vacate or withdraw its opinion of August 26, 1988.”
*759The motion is granted, and that action will provide a final disposition of the appeal. Tex.R.App.P. 59(a)(1)(A).
Accordingly, our judgment and opinion dated August 26, 1988, are vacated. The judgment of the trial court is reversed and judgment is here rendered that Trans-Pan Gathering, Inc., Trans-Pan Pipeline Company, and the law firms of Gassaway, Gur-ley, Sheets & Mitchell and Rain, Harrell, Emery, Young & Doke take nothing by their actions asserted against Liquid Energy Corporation in this case.
It is further ordered that the principal and all sureties on any supersedeas bonds filed in this cause are hereby released. All costs are adjudged against the party incurring the same.
Inasmuch as this disposition is made upon the granting of the joint motion of all parties, no motion for rehearing will be entertained, and the mandate shall issue forthwith.